           Case 1:21-cv-02457-PAE Document 41 Filed 08/17/21 Page 1 of 3


                                                                                                 8/17/2021

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
JHOANA JUCA, et. al.,                                                   :
                                                                        :
                                                                        :
                                    Plaintiffs,                         :   ORDER
                                                                        :
                  -v-                                                   :   21-CV-2457 (PAE) (JLC)
                                                                        :
MEISHA ROSS PORTER, et. al.,                                            :
                                                                        :
                                                                        :
                                    Defendant(s).                       :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated July 16, 2021 (Dkt. No. 40), the parties were

directed to report to the Court by August 16, 2021 when they would like to schedule

a settlement conference. To date, the parties have not provided any potential dates.

The parties are directed to submit dates to the Court by August 20, 2021. The

parties should do so by filing a letter-motion on the docket that indicates at least

three dates that are mutually convenient for the parties. Alternatively, counsel are

free to e-mail my deputy clerk, David Tam, at David_Tam@nysd.uscourts.gov to find

a mutually convenient date for the parties and the Court. The parties previously

indicated to the Court that they would like to schedule a settlement conference in

September. For the parties’ information, the Court’s only September availability is

on September 27 (in the afternoon) and September 30 (in the morning). The Court




                                                        1
        Case 1:21-cv-02457-PAE Document 41 Filed 08/17/21 Page 2 of 3




is also available on October 5, 6, 7, or 8, either morning or afternoon. If the parties

have settled their dispute, they should advise the Court immediately.

      In light of the COVID-19 pandemic, any settlement conference in the

foreseeable future will likely be conducted telephonically. Using the Court’s

conference line system, the Court will begin the settlement conference in joint

session with all parties on the line before breaking into private session and

speaking to the parties individually, as the technology the Court is using can

facilitate breakout sessions with each side.

      However, if all parties wish to have the Court provide a video platform

(Microsoft Teams or Zoom) and not simply proceed telephonically, they may so

advise the Court and the Court will then schedule a conference to discuss logistics.

Alternatively, if all parties wish to proceed in person, they may write to the Court

requesting an in-person conference. An in-person conference would be permitted

only if all participants in the conference (attorneys, clients, and any interpreters)

comply with the Court’s most recent COVID-19 Protocol (available at

https://www.nysd.uscourts.gov/covid-19-coronavirus). For avoidance of doubt, all




                                           2
        Case 1:21-cv-02457-PAE Document 41 Filed 08/17/21 Page 3 of 3




parties must agree to proceeding by video conference or an in-person conference and

make a joint application for the method that is preferred.

      SO ORDERED.

Dated: August 17, 2021
       New York, New York




                                          3
